Citation Nr: 1810840	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  10-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for postoperative residuals of a right inguinal hernia.  

2.  Entitlement to an initial compensable rating for an incisional scar related to a surgical repair of a right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to March 2009.

This matter is on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2009 RO decision, which granted service connection for residuals of a surgical repair of an inguinal hernia, assigned noncompensable ratings under both 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338 (addressing inguinal hernias) and, DC 7804 (addressing scars).  The Board separated these disabilities in its May 2012 remand.  See May 2012 Remand, 38 C.F.R. § 4.14 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence demonstrates the Veteran's service-connected right inguinal hernia is not manifested by postoperative recurrent, readily reducible and well supported by truss or belt inguinal hernia.

2.  The evidence demonstrates that the Veteran's scar resulting from right inguinal hernia repair is painful.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for postoperative residuals of a right inguinal hernia have not been met.  38 U.S.C. § 1155, 38 C.F.R. § 4.115, Diagnostic Code 7338 (2017).

2.  The criteria for a rating of 10 percent for an incisional scar related to a surgical repair of a right inguinal hernia have been met.  38 U.S.C. § 1155, 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The May 2012 remand directed the RO to acquire all identified VA and non-VA treatment records.  VA records have been obtained.  The Veteran failed to respond to an inquiry to have him identify, and sign the necessary release, for non-VA care providers.  In the May 2012 remand, the Board also directed that a new examination be scheduled to determine the current nature and severity of the disabilities on appeal.

The claims file reflects that the examination was requested on March 15, 2017.  The record then reflects that on the same date, the RO sent a notification letter to the Veteran stating that the VA medical facility would contact him to schedule an exam.  Within the VA medical records, there are tracking notes from the Eglin VA Clinic.  The tracking notes show that a phone call was placed to the Veteran to schedule an examination.  The Veteran could not be reached and a message was left.  Another note includes the contents of a letter, dated March 20, 2017, sent to the Veteran at his address, asking him to respond in order to schedule an examination.  An additional VA document in the file, dated July 2017, contains a cancellation of the examination for failure of the Veteran to respond.  

A supplemental statement of the case (SSOC) dated July 2017 advised the Veteran that he had failed to report for the scheduled VA examination.  To date, no response has been received from the Veteran.  The Veteran's representative has also given no indication as why the Veteran failed to report for his examination.  

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This duty also applies to the scheduling and attendance of VA examinations to determine the severity of a Veteran's condition.  Given the Veteran's actions, and VA's efforts to conduct an examination to assist in developing the claims, the Board finds that VA has no additional duty with regard to the remand directive to schedule an examination to determine the current severity of the Veteran's service connected scar and residuals of a right inguinal hernia. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

When a claimant fails to report for a scheduled VA examination, without good cause, an original compensation claim shall be rated based upon the evidence of record. 38 C.F.R. § 3. 655. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  While the Board is sympathetic to the Veteran's situation, the Board finds that good cause for failing to report for the March 2017 examination has not been presented.  The Board will thereby proceed with the case based upon the evidence of record.

There has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Since the 2012 Remand, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 




Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate Diagnostic Codes (DC) identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although a disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If a disability has undergone varying and distinct levels of severity throughout the claims period, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

A critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

38 C.F.R. § 4.113 provides that coexisting abdominal conditions, while differing in the site of pathology, produce a common disability picture characterized by similar symptomatology, and consequently do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding under 38 C.F.R. § 4.14.  Additionally, 38 C.F.R. § 4.114 prohibits disability ratings assigned under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 through 7348 to be combined with one another; instead, a single disability rating is to be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where warranted due to the severity of the overall disability.

VA regulations provide ratings for inguinal hernia that are small, reducible, or without true hernia protrusion or not operated, but remediable (0 percent); that are postoperative recurrent, readily reducible and well supported by truss or belt (10 percent); that are small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible (30 percent); or that are large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable (60 percent).  It is noted that a 10 percent rating is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, DC 7338.

Under 38 C.F.R. § 4.118, scars are characterized based on the location of the scar(s) on the body, the total size of the scar(s), and the number of scars, as well as whether the scar is: deep and non-linear; superficial and linear; burn related; non-burn related; disfiguring; or painful or unstable. These characterizations determine which diagnostic code governs the rating of the scar.  As will be discussed, the evidence reflects the Veteran has a single superficial linear scars in his groin area. The evidence also reflects that it is quite small and is painful. Diagnostic codes 7802 (for superficial and nonlinear scars not of the head, face, or neck) and 7804 (for painful or unstable scars) are the only applicable diagnostic codes. As the Veteran's rating under diagnostic code 7804 is more favorable, it is the appropriate diagnostic code in this case.

Under DC 7804 one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (effective October 23, 2008).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.

Factual Background

On VA examination in March 2009, the Veteran reported discomfort in the scar area.  The examiner observed that the surgical repair was successful, no recurrent surgeries were necessary and there were no bulging masses.  The examiner noted there were no complications or current treatment for the inguinal hernia.  The examiner also indicated the Veteran's abdomen was normal, with no inguinal masses, hernias or muscle wall abnormalities.  With regard to the scar, the examination report indicated that on the lower quadrant of the abdomen there was a horizontal, linear, well-healed, flat, hyper-pigmented scar that measured 9 centimeters in length.  The scar was from the right inguinal hernia repair in 2006.  The examiner noted that the scar adhered to the underlying tissue, but did not cause limitation of function, and was nontender on palpation.

In his April 2009 Notice of Disagreement (NOD), the Veteran stated that he reported to the March 2009 examiner that he had "extreme discomfort" surrounding the scar area.  

In a January 2010 statement, he again disputed the March 2009 VA examiner's findings as inadequate, alleging that the examiner did not palpate the scar to determine whether it was tender.  The Veteran also stated that he sought treatment from a private physician, who told him that the scar tissue was affecting nerves which caused him pain and discomfort.  The Veteran included notes from a Dr. P.P. to support his statement.  

October 2010 correspondence from the Veteran reiterates that his incisional scar is painful and causes numbness and tingling.

Analysis

A 10 percent rating for inguinal hernia requires conditions of postoperative recurrent, readily reducible and well supported by truss or belt.  In this case, there is no recurrence, which is a prescribed requirement for a 10 percent rating, and all other compensable ratings under DC 7338.  See 38 C.F.R. § 4.114, DC 7338.  The Veteran has not necessarily argued the contrary.  Therefore the Board finds that a compensable rating for the Veteran's service-connected postoperative residuals of right inguinal hernia repair is not warranted.  

A separate compensable rating under Diagnostic Code 7804 requires an unstable or painful scar.  A ten percent rating requires one or two scars that are unstable or painful.  In this case, although the examiner did not indicate that the scar was tender on palpation, the Veteran submitted several lay statements indicating that the scar was painful.  In addition, the Veteran stated he sought medical treatment for pain in the area, which his physician told him was the scar tissue affecting his nerves.  The Veteran is competent to report observable symptoms such as pain he experiences.  Despite the negative VA examiner's report, the Board finds the Veteran's statements credible in determining that his service-connected scar resulting from right inguinal hernia repair is painful.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).

Therefore, the Board finds that a rating of 10 percent for a scar resulting from right inguinal hernia repair is warranted. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  In this case, the preponderance of the evidence supports an initial compensable rating for the Veteran's service-connected scar.

Finally, the Veteran has not raised any claims for an extraschedular rating and the evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No additional action as to this matter is required.


ORDER

Entitlement to an initial compensable rating for postoperative residuals of a right inguinal hernia is denied.  

Entitlement to an initial compensable rating of 10 percent, but no higher, for an incisional scar related to a surgical repair of a right inguinal hernia is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


